Exhibit 10(c)

 

ZURICH HOLDING COMPANY OF AMERICA, INC.

AND KEMPER INVESTORS LIFE INSURANCE COMPANY

 

TAX SHARING AGREEMENT

 

This Tax Sharing Agreement (the “Agreement”) is entered into as of November 30,
2004 by and among Zurich Holding Company of America, Inc. (“Zurich Holding”)
and, its’ subsidiary, Kemper Investors Life Insurance Company (“Kemper Life”).

 

WITNESSETH:

 

WHEREAS, Zurich Holding is the parent of an affiliated group of corporations,
including Kemper Life, that file a consolidated income tax return to which all
such corporations have entered into an agreement concerning the sharing and
allocation of the consolidated federal income tax liability, referred to as the
Amended and Restated Tax Sharing Agreement (the “Tax Sharing Agreement”)
effective for the tax years beginning January 1, 1996.

 

NOW, THEREFORE, in consideration of the mutual election by Zurich Holding and
Kemper Life to file a consolidated federal income tax return for all taxable
years or dates after 1980 or the date on which Kemper Life qualified to join in
the consolidated return, the sharing of federal income tax liability shall be on
the following basis:

 

1.01 Zurich Holding and Kemper Life hereby agree that the Tax Sharing Agreement
shall remain in full force and effect without limitation except to the extent it
conflicts with this Agreement.

 

2.01 In addition to any payment due under the Tax Sharing Agreement, Kemper Life
shall make a Settlement Payment to Zurich Holding where the taxable income of
Kemper Life on a separate return basis for each tax year is a positive amount.
The Settlement Payment shall be calculated as the excess, if any, of: (i) the
taxable income of Kemper Life on a separate return basis for each taxable year
multiplied by the highest income tax rate imposed on corporations by the
Internal Revenue Code of 1986, as amended (the “IRC”) (the “Effective Tax
Rate”), over; (ii) the amount due from Kemper Life to Zurich Holding under
Section 2.2 of the Tax Sharing Agreement for such taxable year.

 

2.02 Kemper Life shall make a Settlement Payment to Zurich Holding where the
taxable income of Kemper Life on a separate return basis is increased as the
result of any modifications such as the filing of an amended return and
adjustments by the Internal Revenue Service. The Settlement Payment shall be
calculated as the excess, if any, of: (i) the total increase to the taxable
income of Kemper Life on a separate return basis resulting from such
modification(s) multiplied by the Effective Tax Rate, over; (ii) the amount due
from Kemper Life to Zurich Holding under the Tax Sharing Agreement resulting
from such modification(s).

 

 

Page 1



--------------------------------------------------------------------------------

2.03 For purposes of determining the amount of any Settlement Payment that
Kemper Life shall be required to make to Zurich Holding, pursuant to the
provisions of Sections 2.01 and 2.02 above, Kemper Life shall be entitled to the
benefit of any loss or credit carryforward that would otherwise be available had
it filed a separate income tax return for all years during which Kemper Life
qualified to join in the consolidated return, except that Kemper Life shall not
be entitled to a benefit for carryovers if it was reimbursed/paid by anyone with
respect to such carryovers.

 

2.04 In addition to any payment due under the Tax Sharing Agreement, Zurich
Holding shall make a Settlement Payment to Kemper Life where the taxable income
of Kemper Life on a separate return basis for each tax year is a negative
amount. The Settlement Payment shall be calculated as the excess, if any, of:
(i) the taxable loss of Kemper Life on a separate return basis for each taxable
year multiplied by the Effective Tax Rate, over; (ii) the amount due from Zurich
Holding to Kemper Life under Section 2.2 of the Tax Sharing Agreement for such
taxable year. As a result of the Settlement Payment, Kemper Life will restate
its respective net tax loss for each year to zero and Zurich Holding will be
entitled to any benefits that Zurich Life would otherwise be entitled to,
because of such restatement, for purposes of the Tax Sharing Agreement.

 

2.05 Zurich Holding shall make a Settlement Payment to Kemper Life where the
taxable income of Kemper Life on a separate return basis for each tax year is
decreased as the result of any modifications such as the filing of an amended
return, carrybacks, carryforwards, and adjustments by the Internal Revenue
Service. The Settlement Payment shall be calculated as the excess, if any, of:
(i) the total decrease to the taxable income of Kemper Life on a separate return
basis resulting from such modification(s) multiplied by the effective Tax Rate,
over; (ii) the amount due from Zurich Holding to Kemper Life under the Tax
Sharing Agreement resulting from such modification(s).

 

3.01 The Settlement Payment(s), if any, as specified in this Agreement shall be
made in cash and in accordance with the timing set forth in Section 3.04 of the
Tax Sharing Agreement.

 

This Agreement shall be effective retroactively to January 1, 2004.

 

This Agreement shall terminate on the date that a consolidated federal income
tax return can no longer be filed between Zurich Holding and Kemper Life
pursuant to the Internal Revenue Code and Regulations.

 

Any dispute arising out of the interpretation or implementation of the terms and
conditions of this Agreement with respect to which the parties are unable to
resolve to mutual satisfaction after good faith efforts at resolution shall be
submitted to binding arbitration in accordance with the rules then in effect of
the American Arbitration Association.

 

This Agreement shall be governed by the laws of the State of Illinois.

 

 

Page 2



--------------------------------------------------------------------------------

ZURICH HOLDING COMPANY OF AMERICA, INC. By:  

/s/ Kenneth Owens

--------------------------------------------------------------------------------

Name:   Kenneth Owens Title:   Secretary KEMPER INVESTORS LIFE INSURANCE COMPANY
By:  

/s/ Matthew W. Kindsvogel

--------------------------------------------------------------------------------

Name:   Matthew W. Kindsvogel Title:   Chief Financial Officer

 

Page 3